Citation Nr: 1525084	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  14-03 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to payment of accrued VA improved death pension benefits. 


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to February 1946.  The Veteran died in December 1982.  The Veteran's surviving spouse died in March 2011.  The appellant is the Veteran and his surviving spouse's adult son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 determination of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, which denied the appellant's entitlement to payment of the surviving spouse's accrued VA improved death pension benefits.  Jurisdiction over this claim now lies with the VA Regional Office in Huntington, West Virginia.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 

FINDINGS OF FACT

1.  The appellant is the adult son of the Veteran and his surviving spouse.  He is over 23 years old and was not found to be permanently incapable of self-support prior to the attaining 18 years of age. 

2.  The appellant has not submitted any evidence demonstrating that he bore the expense of last sickness or burial of the surviving spouse. 


CONCLUSION OF LAW

The criteria for payment of accrued VA improved death pension benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.1000 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duties to notify and assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In this case, the facts are not in dispute.  Resolution of the appellant's appeal is dependent on interpretation of the law and regulations pertaining to entitlement to payment of accrued VA benefits.  As will be shown below, the Board finds that the appellant is the adult child of a VA beneficiary and did not pay the expenses associated with the beneficiary's final illness and burial.  Therefore, no reasonable possibility exists that further notice or assistance would aid in substantiating her claim.  Any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Accrued Benefits - Laws and Regulations

Where death occurred on or after December 1, 1962, periodic monetary benefits (other than insurance and servicemen's indemnity) authorized under laws administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as defined by regulation.  See 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000(a) (2014).  There is no basis for an accrued benefits claim unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998); Zevalkink v. Brown, 102 F.3d 1236, 1241-1242 (Fed. Cir. 1996). 

Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) (West 2014).  Following timely filing of a proper claim, such benefits will be paid according to a statutorily prescribed order of distribution.  As relevant to this instant appeal, under 38 U.S.C.A. § 5121, periodic monetary benefits to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at the date of death (hereinafter referred to as "accrued benefits") and due and unpaid, shall, on the death of such individual be paid as follows: upon the death of a widow or remarried surviving spouse, to the children of the deceased veteran.  38 U.S.C.A. § 5121(a)(3); 
38 C.F.R. § 3.1000(a)(2) (2014).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. 
§ 3.1000(a)(5) (2014).

For VA purposes, a "child" of a veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA.  38 C.F.R. §§ 3.57(a), 3.100(d)(2).


Accrued Benefits - Analysis

The appellant contends that accrued VA death pension benefits were due and owed to his mother, the Veteran's surviving spouse, at the time of her death, and as such, accrued benefits should be paid to her estate.  

The Veteran's surviving spouse applied for death pension benefits in April 2010.  She died on March 2, 2011.  On March 9, 2011, the Philadelphia ROIC, unaware that the surviving spouse had died, awarded improved death pension benefits, effective May 1, 2010.  On March 10, 2011, a notification letter was sent to the surviving spouse's last known address indicating that improved death pension benefits had been awarded.  On March 16, 2011, the appellant, the surviving spouse's son, contacted the ROIC notifying VA of the surviving spouse's death.  The March 9, 2011 decision awarding improved death pension benefits was issued after the surviving spouse's death, but before VA was notified of her death; therefore, the March 9, 2011 decision is void ab initio.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink, 102 F.3d at 1243-44; Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

As the March 9, 2011 decision is void, the surviving spouse's claim for improved death pension benefits is considered as pending at the time of her death.  Therefore, the appellant's claim for accrued benefits derives from the surviving spouse's pending claim for improved death pension benefits.  However, the Board finds that the appellant is not entitled to accrued benefits as he does not meet the requirements for a payee under 38 C.F.R. § 3.1000(a).  

The appellant is the Veteran and his surviving spouse's son.  In the June 2011 VA Form 21-601 (Application for Accrued Amounts Due a Decreased Beneficiary), the appellant indicated that he was born in 1958, meaning he was 52 years of age at the time of his application for accrued benefits.  There is no evidence that the appellant became permanently incapable of self-support prior to attaining 18 years of age.  Accordingly, the appellant is not considered a "child" under the 38 C.F.R. § 3.57, and is not entitled to accrued benefits under 38 C.F.R. § 3.1000(a)(2).  

Additionally, the evidence does not establish that the appellant bore the expense of the surviving spouse's last sickness or burial; therefore, the appellant is not entitled to accrued benefits under 38 C.F.R. § 3.1000(a)(5).  In this regard, the appellant has not contended that he bore the expense of his mother's last sickness and burial.  To the contrary, his statements indicate that the expenses of his mother's lack sickness and burial have remained unpaid.  In the June 2011 VA Form 21-601, the appellant listed seven entries under the debts and expenses associated with the last sickness and burial of the deceased beneficiary; the appellant indicated that all seven debts and expenses were unpaid.  In an October 2011 correspondence, the appellant indicated that "[a]ll of the creditors have been patiently waiting for payment" and asked for "an accurate estimate of when their payments can be expected."  In the August 2013 Notice of Disagreement, the appellant indicated that the accrued benefits were needed "to pay her final expenses so that I can close her estate.  The estate funds are exhausted and the service providers deserve payment."  See also October 2013 Statement.  

Based on the above, the appellant is not entitled to payment of accrued benefits because he not a "child" of the Veteran and he bore no expense of the surviving spouse's last sickness or burial.  38 U.S.C.A. § 5121; 38 C.F.R. §§ 3.57, 3.1000.  While the appellant contends that he is entitled to the benefit due to the Veteran's surviving spouse at the time of her death because she was due this money, there is no law or regulation that permits payment of benefits based on this reason.  The Board has considered the appellant's contentions, but is bound by the law.  Therefore, the Board finds that the claim must be denied.  



ORDER

Entitlement to payment of accrued VA improved death pension benefits is denied. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


